J-S39005-15



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

WILLIAM FOREMAN,

                         Appellant                   No. 2640 EDA 2013


          Appeal from the Judgment of Sentence August 19, 2013
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0006030-2013



BEFORE: BOWES, OTT AND MUSMANNO, JJ.

MEMORANDUM BY BOWES, J.:                              FILED JUNE 23, 2015

      William Foreman appeals from the judgment of sentence of one year

probation that the trial court imposed after it adjudicated Appellant guilty of

one count each of possession of an instrument of crime and terroristic

threats. As the issue raised herein is waived, we affirm.

      On January 11, 2013, the victim, Raymond Willis, was walking along

Ogontz Avenue in Philadelphia.       He was crossing the entrance to a gas

station when Appellant, who was driving a tan Nissan Altima, stopped his

car, rolled down the window, and told Mr. Willis to walk faster. When Mr.

Willis responded that he could walk at his any pace he chose, Appellant

entered the gas station, stopped next to a gas pump, and pointed a gun at

the victim through the windshield of his car. Appellant then exited his car
J-S39005-15



and approached the victim, telling him to walk.         After a short verbal

confrontation, Mr. Willis walked across the street and telephoned the police

from a store telephone. Mr. Willis described the handgun to police.

      Shortly thereafter, Philadelphia Police Officer Patrick Balasa stopped

Appellant about two blocks from the gas station.     Appellant complied with

Officer Balasa’s demand that he exit his Nissan and display his hands. The

officer asked Appellant if he had a gun in the car, and Appellant responded

that he had a firearm in the center console. Officer Balasa recovered a .40

caliber Glock from that location. Appellant had permit to carry the weapon.

      At trial, Appellant denied that he displayed the gun and described a

verbal confrontation between himself and Mr. Willis that differed from that of

the victim. The trial court rejected Appellant’s version of events, accepted

that of Mr. Willis, and found Appellant guilty of possession of an instrument

of crime and terroristic threats. This appeal followed imposition of the one-

year probationary term.

      Appellant raises this contention for our review: “The trial court

committed an abuse of discretion by indicating in its opinion that Appellant’s

claim alleging that the verdicts were against the weight of the evidence

because the [victim’s] testimony was replete with inconsistencies and

contradictions such that the verdicts [sh]ock the conscience.”     Appellant’s

brief at 2. Our review of the record reveals that Appellant failed to raise a

weight claim at trial, and he did not file a post-sentence motion.     In his

                                    -2-
J-S39005-15



Pa.R.A.P. 1925(b) statement, Appellant included the averment now raised in

this appeal so that the trial court addressed it.

      It is settled, “A weight of the evidence claim must be preserved either

in a post-sentence motion, by a written motion before sentencing, or orally

prior to sentencing. Failure to properly preserve the claim will result in

waiver[.]” Commonwealth v. Griffin, 65 A.3d 932, 938 (Pa.Super. 2013);

Pa.R.Crim.P. 607(A) (“A claim that the verdict was against the weight of the

evidence shall be raised with the trial judge in a motion for a new trial: (1)

orally, on the record, at any time before sentencing; (2) by written motion

at any time before sentencing; or (3) in a post-sentence motion.”). Even if

a weight claim was presented in a Pa.R.A.P. 1925(b) statement and

addressed by the trial court, it remains waived for purposes of appeal.

Griffin, supra. As Appellant’s issue is waived, we affirm.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/23/2015




                                      -3-
J-S39005-15




              -4-